 


109 HR 3746 IH: Late Term Abortion Restriction Act
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3746 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Hoyer (for himself, Mr. Kolbe, Mrs. Tauscher, Mrs. Johnson of Connecticut, Mr. Menendez, Mr. Kirk, Mr. Boucher, Ms. DeLauro, Mr. Frank of Massachusetts, Mr. Hinchey, Mr. Wynn, Mr. Smith of Washington, Mr. Schiff, Mr. Kind, and Mr. Moore of Kansas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit certain abortions. 
 
 
1.Short titleThis Act may be cited as the Late Term Abortion Restriction Act. 
2.Prohibition on certain abortions 
(a)In generalIt shall be unlawful, in or affecting interstate or foreign commerce, knowingly to perform an abortion after the fetus has become viable. 
(b)ExceptionThis section does not prohibit any abortion if, in the medical judgment of the attending physician, the abortion is necessary to preserve the life of the woman or to avert serious adverse health consequences to the woman. 
(c)Civil penaltyA physician who violates this section shall be subject to a civil penalty not to exceed $10,000. The civil penalty provided by this subsection is the exclusive remedy for a violation of this section. 
 
